
	
		II
		111th CONGRESS
		1st Session
		S. 2813
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To increase corporate responsibility, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Investors Rights and Corporate
			 Accountability Act of 2009.
		2.Fiduciary
			 standard for broker-dealersSection 15 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78o) is amended—
			(1)by redesignating subsection (i), as added
			 by section 303(f) of the Commodity Futures Modernization Act of 2000 (114 Stat.
			 2763A–455), and as enacted into law by section 1(a)(5) of Public Law 106–554,
			 as subsection (j); and
			(2)by adding at the end the following:
				
					(k)Standard of
				careNotwithstanding any other provision of this title or the
				Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.), the Commission shall
				promulgate rules, not later than 1 year after the date of enactment of this
				subsection, to provide that the standard of care for all brokers and dealers in
				providing investment advice to retail customers or clients (and any other
				customers or clients as the Commission may by rule provide) shall be the
				fiduciary duty established under the Investment Advisers Act of 1940 (15 U.S.C.
				80b–1 et seq.), including the duty to act solely in the best interest of the
				customer or client, without regard to the financial or other interest of the
				broker or dealer providing the
				advice.
					.
			3.Clawback of
			 incentive compensation and bonuses
			(a)Securities
			 Exchange Act of 1934Section
			 21D(f)(2)(A) of the Securities Exchange Act of 1934 (15 U.S.C. 78u–4(f)(2)(A))
			 is amended—
				(1)by striking
			 Joint and several
			 liability.—Any and inserting the following:
			 “Knowing
			 violations.—
					
						(i)Joint and
				several liabilityAny
						;
				and
				(2)by adding at the end the following:
					
						(ii)Incentive
				compensation and bonusesIf
				the trier of fact specifically determines that a covered person knowingly
				committed a violation of the securities laws, the covered person shall be
				ordered to reimburse an issuer for—
							(I)any bonus or other incentive-based or
				equity-based compensation received by the covered person from the issuer during
				the period of the violation of the securities laws; and
							(II)any profits realized by the covered person
				from the sale of securities of the issuer during the period of the violation of
				the securities
				laws.
							.
				(b)Sarbanes-Oxley
			 Act of 2002Section 304 of
			 the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7243) is amended—
				(1)in subsection (a)—
					(A)in the matter preceding paragraph (1), by
			 striking , as a result of misconduct,;
					(B)in paragraph (1),
			 by striking or filing with the Commission (whichever first
			 occurs); and
					(C)in paragraph (2),
			 by striking during that 12-month period; and
					(2)by adding at the
			 end the following:
					
						(c)Commencement of
				actionA shareholder of an issuer may commence an action on
				behalf of the issuer under this section if the chief executive officer or the
				chief financial officer of the issuer has not made a reimbursement required
				under this section before the expiration of the 90-day period beginning on the
				date on which the accounting restatement
				occurs.
						.
				4.Protecting the
			 confidentiality of whistleblowersSection 21D(b)(2) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78u–4(b)(2)) is amended—
			(1)by striking In any private
			 action and inserting the following:
				
					(A)In
				generalIn any private
				action
					;
				and
			(2)by adding at the end the following:
				
					(B)Confidential
				sources
						(i)In
				generalAllegations by a
				confidential source shall be considered to give rise to a strong inference that
				the defendant acted with the required state of mind, if the source is described
				in the complaint with sufficient particularity to support the probability that
				a person in the situation of the source would possess the information
				alleged.
						(ii)ConsiderationsThe weight accorded allegations by a
				confidential source shall depend on the level of detail provided by the source,
				the corroborative nature of the other facts alleged (including from other
				sources), the coherence and plausibility of the allegations, the number of
				sources, the reliability of the sources, and similar indicia.
						(iii)ProtectionA confidential source described in a
				complaint shall be accorded the same protection received by a confidential
				source who provides comparable information to the Commission.
						(iv)Nondisclosure
				requirementsUpon motion, a
				court shall enter an order reasonably limiting the scope of nondisclosure
				required by a post-employment agreement. An order under this clause may not
				impair a legitimate interest of a former employer in the confidentiality of
				documents and information subject to the
				order.
						.
			5.Prohibition on
			 certain voting by brokersSection 6(b) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78f(b)) is amended by adding at the end the
			 following:
			
				(10)The rules of the
				exchange prohibit any member from granting any proxy to vote any security in
				connection with an election for membership to the board of directors or
				analogous governing body of any issuer of a listed security, in the absence of
				instructions from the beneficial owner of the security regarding the specific
				election.
				.
		6.Independence of
			 compensation advisersSection
			 16 of the Securities Exchange Act of 1934 (15 U.S.C. 78p) is amended by adding
			 at the end the following:
			
				(h)Independent
				compensation advisersNot
				later than 1 year after the date of enactment of this subsection, the
				Commission shall, by rule—
					(1)require any adviser retained by the board
				of directors or a committee of the board of directors of an issuer in
				conjunction with the negotiation of an employment contract or a compensation
				agreement with an executive of the issuer—
						(A)to be independent of the issuer and the
				executives and directors of the issuer; and
						(B)to report solely to the board of directors
				or the committee of the board of directors responsible for executive
				compensation; and
						(2)prohibit an issuer from agreeing to
				indemnify or limit the liability of an adviser described in paragraph
				(1).
					.
		7.Aiding and
			 abetting liability
			(a)Securities
			 Exchange Act of 1934Section
			 21D of the Securities Exchange Act of 1934 (15 U.S.C. 78u–4) is amended by
			 adding at the end the following:
				
					(g)Persons that
				aid or abet violationsAny person that provides substantial
				assistance to another person, with reckless disregard for whether the
				substantial assistance is in violation of this title, or of any rule or
				regulation issued under this title, shall be liable in a private action brought
				under this title, to the same extent as the person to whom the substantial
				assistance is
				provided.
					.
			(b)Investment
			 Advisers ActSection 209 of the Investment Advisers Act of 1940
			 (15 U.S.C. 80b–9) is amended by adding at the end the following:
				
					(f)Aiding and
				abettingFor purposes of any action brought by the Commission
				under subsection (e), any person that provides substantial assistance to
				another person, with reckless disregard for whether the substantial assistance
				is in violation of this Act, or of any rule, regulation, or order issued under
				this Act, shall be liable, to the same extent as the person to whom the
				substantial assistance is
				provided.
					.
			8.Shareholder
			 approval of golden parachute compensationSection 16 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78p), as amended by this Act, is amended by adding at the end
			 the following:
			
				(i)Severance
				agreements tied to performance
					(1)Commission
				rules
						(A)In
				generalNot later than 270
				days after the date of enactment of this subsection, the Commission shall, by
				rule, direct the national securities exchanges and national securities
				associations to prohibit the listing of any security of an issuer that is not
				in compliance with the requirements of any portion of paragraph (2).
						(B)Opportunity to
				cureThe rules issued under
				subparagraph (A) shall provide for appropriate procedures for an issuer to have
				an opportunity to cure any defects that would be the basis for such a
				prohibition before the imposition of such prohibition.
						(C)ConsiderationsThe rules issued under subparagraph (A)
				shall be implemented with due regard for contracts in existence on the date of
				enactment of this subsection.
						(2)Severance
				agreements tied to performanceThe board of directors of an
				issuer, or a committee of such board of directors, may not enter into an
				agreement providing for severance payments to a senior executive officer who is
				terminated because of poor performance as an executive, as determined by the
				board of directors. To the extent that an issuer is able to terminate a senior
				executive officer for cause, poor performance by the executive, as determined
				by the board of directors, shall be considered as one such
				cause.
					.
		
